DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 25 are objected to because of the following informalities:  
In claim 15, line 19, “the dispensing device” should be changed to --the one or more dispensing devices--.
In claim 25, line 2, “high-priority” should be changed to --high priority--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operator" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 23-30 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Salinas et al. (US 2013/0186342).
Regarding claim 1, Pratt et al. discloses a system, comprising: a dispensing unit (80) comprising a feed container (truck hopper) and one or more dispensing devices (col. 8, lines 32-46, the dispensing of feed would require at least one dispensing 
Pratt et al. does not explicitly disclose the one or more dispensing devices each comprising a gate movable between an open position and a closed position, and the control module operatively configured to automatically disable the dispensing unit from dispensing feed without input from the operator in response to a mismatch between sequence data and one or more system inputs by preventing the gate from opening.
Salinas et al. teaches the one or more dispensing devices each comprising a gate (128) movable between an open position and a closed position (paragraph [0028]), and the control module operatively configured to automatically disable the dispensing unit from dispensing feed without input from the operator in response to a mismatch between sequence data and one or more system inputs by preventing the gate from opening (paragraph [0030], difference in volume will signal the shutdown of dispensing of feed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. with the gate and control module configuration taught by Salinas et al. in order to control the dispensing of feed in an automated manner.   
Regarding claim 2, Pratt et al. as modified by Salinas et al. teaches (references to Pratt et al.) wherein the dispensing unit (80) further comprises a quantity indicator (82) configured to measure a quantity of feed within the feed container (col. 7, lines 15-16).
Regarding claim 3, Pratt et al. as modified by Salinas et al. teaches (references to Pratt et al.) wherein the control module (26) is configured to receive and store the 
Regarding claim 30, Pratt et al. as modified by Salinas et al. teaches a method, comprising making a system according to claim 1 (see claim 1 section above, in order to use, such as in Figs. 5A and 5B, the system must be made).
Claims 4-5, 23-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Salinas et al. (US 2013/0186342) and further in view of Voogd et al. (US 7530327).
Regarding claim 4, Pratt et al. as modified by Salinas et al. teaches wherein the system inputs comprise at least one of location data identifying a location of the dispensing unit (Salinas et al.: paragraph [0032], GPS), feed bunk identification data (Pratt et al.: transmitter (22) or bar code (24)) for one or more feed bunks, ration type data for feed in the feed container (Pratt et al.: abstract), and quantity data (Pratt et al.: weight) from the quantity indicator (Pratt et al.: 82). Please note, based on information from applicant, claim 4 limitations are being examined as at least one of A, at least one of B, at least one of C, and at least one of D. 
Pratt et al. as modified by Salinas et al. does not explicitly teach wherein at least one of the system inputs is a high priority system input. 
Voogd et al. teaches at least one of the system inputs is a high priority system input (col. 12, lines 9-18; claim 1 teaches prioritizing measured parameters and input data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system inputs of Pratt et al. modified by Salinas with prioritized system inputs as taught by Voogd et al. in order to elevate important information from a considerable amount of data (Voogd et al.: col. 12, lines 9-18).  
Regarding claim 5, Pratt et al. as modified by Salinas et al. and Voogd et al. teaches wherein the control module is configured to compare the sequence data to the one or more system inputs and disable the dispensing unit (Pratt et al.: Fig. 5B, alarm and aborts process if not matching pen number and ration number) if at least one high priority system input does not correspond to the sequence data (Voogd et al.: col. 12, lines 9-18, high priority generating the control signal).
Regarding claim 23, Pratt et al. as modified by Salinas et al. teaches (references to Pratt et al. unless otherwise noted) a method, comprising: providing the system of  claim 1 (see claim 1 section above); receiving and storing, using the control module (26), sequence data from a central computer system (42) for one or more feed bunks, the sequence data comprising a delivery sequence in which the one or more feed bunks are to be filled (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a delivery sequence), a quantity of feed for each of the one or more feed bunks (abstract), and a ration type for each of the one or more feed bunks (abstract); receiving and storing, using the control module (26), one or more system inputs, the system inputs comprising quantity data and ration type data for feed in the 
Pratt et al. as modified by Salinas et al., as discussed so far, is silent as to wherein at least one of the one or more system inputs and additional system inputs is a high priority system input; and automatically disabling, using the control module, the dispensing unit if at least one high priority system input does not correspond to the sequence data. 
Voogd et al. teaches at least one of the one or more system inputs and additional system inputs is a high priority system input (col. 12, lines 9-18; claim 1 teaches prioritizing measured parameters and input data); and automatically disabling, using the control module, the dispensing unit if at least one high priority system input does not correspond to the sequence data (col. 12, lines 9-18, high priority generating the control signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system inputs of Pratt et al. modified by Salinas et al. with prioritized system inputs as taught by Voogd et al. in 
Regarding claim 24, Pratt et al. as modified by Salinas et al. and Voogd et al. teaches (references to Salinas et al.) wherein automatically disabling the dispensing unit comprises preventing a gate (128) operatively coupled to the feed container from opening (paragraph [0030], difference in volume will signal the shutdown of dispensing of feed).
Regarding claim 25, Pratt et al. as modified by Salinas et al. and Voogd et al. teaches further comprising dispensing a feed ration to the feed bunk if all of the at least one high-priority system inputs (Voogd et al.: col. 12, lines 9-18) correspond to the sequence data (Pratt et al.: Fig. 5B, col. 8, lines 12-31).
Regarding claim 28, Pratt et al. as modified by Salinas et al. and Voogd et al. teaches (references to Pratt et al.) further comprising repeating the acts of advancing the dispensing unit to a feed bunk (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); receiving, using the control module (26), system inputs comprising location data for the dispensing unit and identifying data for the feed bunk (Fig. 5A); comparing, using the control module (26), system inputs to the sequence data (Fig. 5B); and disabling, using the control module (26), the dispensing unit if the system inputs do not correspond to the sequence data (Fig. 5B, col. 8, lines 12-31).
Regarding claim 29, Pratt et al. as modified by Salinas et al. and Voogd et al. teaches (references to Pratt et al.) further comprising manually entering a manual feed bunk identification into the control module (Fig. 5A); comparing, using the control module (26), the manual feed bunk identification to the sequence data (Figs. 5A, 5B); .
Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Voogd et al. (US 7530327).
Regarding claim 6, Pratt et al. discloses a system, comprising: a dispensing unit (80) comprising a feed container (truck hopper) and one or more dispensing devices (col. 8, lines 32-46, the dispensing of feed would require at least one dispensing device) operatively coupled to the feed container (80) to dispense feed (134) from the feed container (80); a control module (26) in communication with the dispensing unit (80) and configured to receive and store (a) sequence data from a central computer system (42), the sequence data comprising a delivery sequence according to which one or more feed bunks are to be filled (col. 5, lines 9-21), and (b) a plurality of  system inputs, the plurality of system inputs comprising location data (Figs. 5A and 5B) identifying a location of the dispensing unit and feed bunk identification data (transmitter (22) or bar code (24)) for the one or more feed bunks; and wherein the control module (26) is configured to disable the dispensing unit if any high priority system input does not correspond to the sequence data (Fig. 5B, alarm and aborts process if not matching pen number and ration number).
Pratt et al. does not explicitly teach wherein one or more of the plurality of system inputs are high priority system inputs and one or more of the plurality of system inputs are low priority system inputs; wherein the control module is configured to automatically disable the dispensing unit if any high priority system input does not correspond to the 
Voogd et al. teaches wherein one or more of the plurality of system inputs are high priority system inputs and one or more of the plurality of system inputs are low priority system inputs (col. 12, lines 9-18; claim 1 teaches prioritizing measured parameters and input data); wherein the control module is configured to automatically disable the dispensing unit if any high priority system input does not correspond to the sequence data, and wherein the control module is configured to ignore mismatch between any low priority system input and the sequence data (col. 12, lines 9-18 teach control signal to be sent with high priority system input not corresponding and a weight factor (which can be zero) allotted to the various data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system inputs of Pratt et al. with prioritized system inputs as taught by Voogd et al. in order to elevate important information from a considerable amount of data (Voogd et al.: col. 12, lines 9-18).
Regarding claim 7, Pratt et al. as modified by Voogd et al. teaches wherein the dispensing unit (Pratt et al.: (80)) further comprises a quantity indicator (Pratt et al.: (82)) operatively coupled to the feed container (Pratt et al.: (Fig. 4)), wherein an additional system input comprises quantity data (Pratt et al.: (weight)) from the quantity indicator (Pratt et al.: (82)), and wherein the control module is configured to determine an amount of feed that has been distributed to a selected feed bunk of the one or more feed bunks (Pratt et al.: (134)) and automatically disable the dispensing unit if the amount of feed exceeds a target quantity (Voogd et al.: abstract).
Regarding claim 8, Pratt et al. as modified by Voogd et al. teaches (references to Pratt et al.) wherein an additional system input comprises ration type data identifying a type of feed ration in the feed container (col. 3, lines 30-43).
Regarding claim 9, Pratt et al. as modified by Voogd et al. teaches wherein the control module is configured to activate the one or more dispensing devices such that a feed ration is dispensed to a feed bunk of the one or more feed bunks if all of the one or more high priority system inputs (Voogd et al.: col. 8, lines 32-46) correspond to the sequence data (Pratt et al.: Fig. 5B, check for matching feed bunk number and ration number, (116)).
Regarding claim 12, Pratt et al. as modififed by Voogd et al. teaches (references to Pratt et al.) wherein the control module (26) transmits the system inputs in real-time to the central computer system (42).
Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Voogd et al. (US 7530327), Manickchan et al. (US 2013/0098298), Electro-Sensors (https://web.archive.org/web/20180429112512/http://www.electro-sensors.com/products/slide-gate-angle/, April 2018), and further in view of Wisse et al. (US 9622455).
Regarding claim 10, Pratt et al. as modified by Voogd et al. is silent as to the dispensing unit further comprising a gate operatively coupled to the feed container; a gate position indicator configured to provide gate position data; and a speed indicator configured to provide speed data.
Manickchan et al. teaches dispensing unit further comprising a gate (54) operatively coupled to the feed container, the gate movable between an open position and a closed position (paragraph [0057]); a gate position indicator configured to provide gate position data (paragraphs [0051 ]-[0062], limit switches used when reaching closed position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Voogd et al. with a dispensing unit to comprise a gate as taught by Manickchan et al. in order to help provided a controlled measurement of the feed as it is moved.
Pratt et al. as modified by Voogd et al. and Manickchan et al. does not explicitly disclose a gate position indicator that provides gate position data for the gate at any position between the open position and the closed position. 
Electro-Sensors teaches a gate position indicator that provides gate position data for the gate at any position between the open position and the closed position (The main figure shows various accessories that provide position feedback). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Voogd et al. and Manickchan et al. to include a position feedback for any position between the open position and the closed position as taught by Electro-Sensors in case of error or maintenance issues with the equipment.  
Wisse et al. teaches a speed indicator configured to provide speed data (col. 9, lines 54-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et 
Regarding claim 11, Pratt et al. as modified by Voogd et al., Manickchan et al., Electro-Sensors, and Wisse et al. teaches wherein the control module (Pratt et al.: (26)) controls a gate position and speed of the dispensing unit (Pratt et al.: 80) based at least in part on the gate position data (Manickchan et al.: paragraph [0062]) and the speed data (Wisse et al.: col. 9, lines 54-57) in order to distribute feed at a selected rate (Voogd et al.: col. 11, lines 44-56, time during day is important, so that switching from feed bunk to feed bunk can be processed at a specific rate).
Regarding claim 14, Pratt et al. discloses a system, comprising a dispensing unit (80) comprising (a) a feed container (truck hopper) to receive feed, (b) one or more dispensing devices (col. 8, lines 32-46, the dispensing of feed would require at least one dispensing device) operatively coupled to the feed container to dispense feed from the feed container (134), (c) a quantity indicator (82) operatively coupled to the feed container to measure a quantity of feed within the feed container and provide quantity data (col. 7, lines 15-16), (d) a location unit to determine a location of the dispensing unit and provide location data (col. 5, lines 7-25, col. 8, lines 12-31); and a control module (26) in communication with the dispensing unit (80) and configured to (a) receive and store sequence data from a central computer system (42), the sequence data comprising: a delivery sequence in which one or more feed bunks are to 
Pratt et al. is silent about (e) a speed indicator to determine a speed of the dispensing unit and provide speed data, (f) a gate operatively coupled to the feed container, the gate having a gate position movable between an open position wherein feed can be distributed and a closed position to prevent feed distribution, (g) a gate position indicator operatively coupled to the gate to provide gate position data comprising a location of the gate at any position between the open position and the closed position; the control module receiving and storing the speed data for the dispensing unit, and the gate position data, adjust the gate position and speed based on the system inputs, and automatically disable, without input from a user, the one or more dispensing devices if system inputs do not correspond to the sequence data by preventing the gate from opening.
Voogd et al. teaches automatically disable, without input from a user, the one or more dispensing devices if system inputs do not correspond to the sequence data by preventing the feed access from opening (col. 12, lines 9-18, high priority generating the control signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. with automatically disabling as taught by Voogd et al. in order to elevate important information from a considerable amount of data (Voogd et al.: col. 12, lines 9-18). Please note in the combination, the feed access is the gate as will be taught by Manichchan et al. below. 
Manickchan et al. teaches (f) a gate (54) operatively coupled to the feed container, the gate having a gate position movable between an open position wherein feed can be distributed and a closed position to prevent feed distribution (paragraphs [0051]-[0062], gate opens and closes regulating feed intake and outtake), (g) a gate position indicator operatively coupled to the gate to provide gate position data (limit switches are set when at end points), the control module (80) receiving and storing gate position data, adjust the gate position based on the system inputs (paragraphs [0051]- [0062] adjusting position of gate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Voogd et al. with the dispensing unit having a gate as taught by Manickchan et al. in order to help provide a controlled measurement of the feed as it is moved.
Pratt et al. as modified by Voogd et al. and Manickchan et al. does not explicitly disclose a gate position indicator that provides gate position data comprising a location of the gate at any position between the open position and the closed position. 
Electro-Sensors teaches a gate position indicator that provides gate position data comprising a location of the gate at any position between the open position and the closed position (The main figure shows various accessories that provide position feedback). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Voogd et al. and Manickchan et al. to include a position feedback for any position between the open position and the closed position as taught by Electro-Sensors in case of error or maintenance issues with the equipment.
Wisse et al. teaches (e) a speed indicator to determine a speed of the dispensing unit and provide speed data ((8) provides information such as speed col. 9, lines 42-57), the control module (9) receiving and storing speed data for the dispensing unit (3), adjust the speed based on the system inputs (col. 9, lines 50-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Voogd et al., Manickchan et al. and Electro-Sensor with speed data as taught by Wisse et al. in order to have information to better control the equipment being used in order complete the task within a predetermined time, and/or to allow enough time for inputs to be relayed before moving to the next feed bunk. Please note in the combination, the control module and dispensing unit are taught by Pratt et al.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Voogd et al. (US 7530327) and further in view of Wisse et al. (US 9622455).
Regarding claim 13, Pratt et al. as modified by Voogd et al. is silent as to further comprising a driving module operatively coupled to the dispensing unit and in communication with the control module, wherein the control module uses the driving module to autonomously drive the dispensing unit based on the sequence data and the system inputs.
Wisse et al. teaches further comprising a driving module operatively coupled to the dispensing unit and in communication with the control module, wherein the control module uses the driving module to autonomously drive the dispensing unit based on the sequence data and the system inputs (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Voogd et al. with an autonomous functionality as taught by Wisse et al. in order to free up an operator and to automate the process.
Claims 15, 17, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of McCarthy et al. (US 2019/0368910) and further in view of Voogd et al. (US 7530327).
Regarding claim 15, Pratt et al. discloses a system, comprising: a dispensing unit (80) comprising a feed container (truck hopper) to receive feed, one or more dispensing devices (col. 8, lines 32-46, the dispensing of feed would require at least one dispensing device) operatively coupled to the feed container to dispense feed from the  a control module (26) in communication with the dispensing unit (80) and configured to: (a) receive and store one or more system-wide inputs from at least one of a central computer system (42) and a scanning unit, the system-wide inputs comprising at least one of a delivery sequence (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a delivery sequence) and a ration type (abstract); (b) advance the dispensing unit to a selected feed bunk of the one or more feed bunks based at least in part on the delivery sequence (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); (c ) receive and store one or more local inputs for the selected feed bunk; (Figs. 5A, 5B; col. 5, lines 7- 25, col. 8, lines 12-31); (d) calculate a target quantity of feed for the selected feed bunk based at least in part on the system-wide inputs and the local inputs (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); (e) disable the dispensing device if any system input does not correspond to the local input (Fig. 5B, alarm and aborts process if not matching pen number and ration number); (f) dispense the calculated target quantity of feed to the selected feed bunk (134) if all system inputs correspond to the local inputs (Fig. 5B, check for matching feed bunk number and ration number, (116)).
Pratt et al. does not explicitly disclose a scanning unit comprising a scanner to determine feed bunk level data; a control module in communication with the scanning unit, wherein at least one of the system-wide inputs is a high priority system  automatically disable the dispensing unit if any high priority system input does not correspond to the local input. 
McCarthy et al. teaches a scanning unit (11) comprising a scanner (paragraph [0038], LiDAR scanner) to determine feed bunk level data; a control module (7) in communication with the scanning unit (11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. to include a scanning unit to provide up to date feed bunk level data as taught by McCarthy et al. in order to make sure the proper amount is provided for each feed bunk.
Voogd et al. teaches at least one of the system inputs is a high priority system input (col. 12, lines 9-18; claim 1 teaches prioritizing measured parameters and input data), and automatically disable the dispensing device if any high priority system input does not correspond to the local input (col. 12, lines 9-18, high priority generating the control signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system inputs of Pratt et al. modified by McCarthy et al. with prioritized system inputs as taught by Voogd et al. in order to elevate important information from a considerable amount of data (Voogd et al.: col. 12, lines 9-18).
Regarding claim 17, Pratt et al. as modified by McCarthy et al. and Voogd et al. teaches (references to Pratt et al.) wherein the local inputs comprise at least one of feed bunk identification data, history data, dwell time data, feed animal weight data, feed animal type data, the feed bunk level data, and aggressiveness data (Figs. 5A, 5B; col. 5, lines 7- 25, col. 8, lines 12-31).
Regarding claim 19, Pratt et al. as modified by McCarthy et al. and Voogd et al. teaches (references to McCarthy et al.) wherein the scanner is a LIDAR scanner (paragraph [0038], (43)).
Regarding claim 31, Pratt et al. as modified by McCarthy et al. and Voogd et al. teaches (references to Pratt et al. unless otherwise noted) a method, comprising: providing the system of claim 15 (see claim 15 section above) wherein using the system comprises: receiving and storing, using the control module (26), the delivery sequence from the central computer system (42) (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a delivery sequence), a quantity of feed for each of the one or more feed bunks (abstract), and the ration type for each of the one or more feed bunks (abstract); receiving and storing, using the control module (26), one or more system inputs, the system inputs comprising at least one of quantity data and ration type data for feed in the dispensing unit (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to quantity data, and ration type data); advancing the dispensing unit to a selected feed bunk based at least in part on the delivery sequence (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); receiving, using the control module (26), additional system inputs comprising location data identifying a location of the dispensing unit and feed bunk identification data for the feed bunk (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a location data, feed bunk identification); comparing, using the control module (26), the system inputs to the delivery sequence (Fig. 5B); and automatically disabling (col. 12, lines 9-18, data generating the control signal), using the .
Claims 16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of McCarthy et al. (US 2019/0368910) and Voogd et al. (US 7530327) and in further view of Jung et al. (US 2014/0122156).
Regarding claim 16, Pratt et al. as modified by McCarthy et al. and Voogd et al. is silent as to wherein the system-wide inputs further comprise climate data comprising one or more of temperature, barometric pressure, and humidity.
Jung et al. teaches system-wide inputs further comprise climate data comprising one or more of temperature, barometric pressure, and humidity (an example is the climate sensing component (428)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. as modified by McCarthy et al. and Voogd et al. to include climate data as taught by Jung et al. in order to take additional variables into account when calculating the proper quantities of feed for each feed bunk, for example, with certain temperatures, an increase or decrease of feed may be necessary.
Regarding claim 18, Pratt et al. as modified by McCarthy et al. and Voogd et al. is silent as to wherein the local inputs comprise aggressiveness data, the system further comprising a UHF reader configured to provide UHF data, wherein the aggressiveness data is determined by an algorithm based at least in part on the UHF data.
Jung et al. teaches the local inputs comprise aggressiveness data, the system further comprising a UHF reader configured to provide UHF data, wherein the 
Regarding claim 20, Pratt et al. as modified by McCarthy et al. and Voogd et al. is silent as to wherein the scanning unit further comprises a first sensor to determine climate data.
Jung et al. teaches a first sensor to determine climate data (428). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scanner of Pratt et al. as modified by McCarthy et al. and Voogd et al. to include climate data sensor as taught by Jung et al. in order to acquire climate data as an additional variable to account for when calculating the proper quantities of feed for each feed bunk.
Regarding claim 21, Pratt et al. as modified by McCarthy et al., Voogd et al. and Jung et al. teaches (references to McCarthy et al.) wherein the scanning unit further comprises a second sensor to determine aggressiveness data (paragraph [0038], abstract, ranging sensor unit (11) and positioning sensor unit (13) allow for the determination of feed left, and based on time, aggressiveness data can be determined).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Salinas et al. (US 2013/0186342) and Voogd et al. (US 7530327), and in further view of Manickchan et al. (US 2013/0098298) and Wisse et al. (US 9622455).
Regarding claim 26, Pratt et al. as modified by Salinas et al. and Voogd et al. is silent as to further comprising: receiving, using the control module, additional system inputs comprising speed data for the dispensing unit and gate position data for a gate of the dispensing unit; and controlling, using the control module, a position of the gate based on the system inputs.
Manickchan et al. teaches comprising gate position data for a gate of the dispensing unit and controlling, using the control module, a position of the gate based on the system inputs (paragraphs [0051 ]-[0062], limit switches used when reaching closed position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Salinas et al. and Voogd et al. with a dispensing unit to comprise a gate as taught by Manickchan et al. in order to help provided a controlled measurement of the feed as it is moved.
Wisse et al. teaches receiving, using the control module, additional system inputs comprising speed data for the dispensing unit (col. 9, lines 54-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Salinas et al., Voogd et al., and Manickchan et al. to include speed regulation of the motors of the wheels for controlling the dispensing unit while in use.
Regarding claim 27, Pratt et al. as modified by Salinas et al., Voogd et al., Manickchan et al. and Wisse et al. teaches further comprising: controlling, using the .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 and 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643